Citation Nr: 0840166	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an effective date prior to October 17, 2002 
for the award of service connection for bilateral hearing 
loss.

2. Entitlement to an effective date prior to October 17, 2002 
for the award of service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1964 to 
April 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The veteran submitted his petition to reopen a claim for 
service connection for bilateral hearing loss on October 17, 
2002. 

2. The veteran submitted his petition to reopen a claim for 
service connection for bilateral tinnitus on October 17, 
2002. 


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date earlier 
than October 17, 2002 for service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

2. The criteria for assignment of an effective date earlier 
than October 17, 2002 for service connection for bilateral 
tinnitus have not been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.  However, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  In this instance, the law is 
dispositive of the matter, and no further discussion of the 
duty to notify and assist is necessary.

Analyses

The veteran contends that the effective date for his service 
connected hearing loss and tinnitus disabilities should be 
December 18, 1965, the date he received a disability 
discharge.  However, the law clearly limits the effective 
date the increased compensation to the receipt of the claim, 
and the appeal must be denied.  38 C.F.R. § 3.400.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

In this instance, the veteran's initial claim for service 
connection for bilateral hearing loss and bilateral tinnitus 
was last finally denied in a July 1991 Board decision.  The 
RO received the veteran's claim to reopen service connection 
for bilateral hearing loss and tinnitus on October 17, 2002.  
In a May 2004 decision, the Board granted the veteran's 
petition to reopen the claims for new and material evidence, 
and subsequently, the RO awarded service connection for the 
claims in an August 2005 decision.  The award was effective 
October 17, 2002, the date of the claims.

The law is dispositive in this instance, and there is no 
legal basis for the assignment of an earlier effective date.  
See 38 C.F.R. § 3.400(q)(ii), (r).  In a new and material 
evidence claim, the effective date cannot be earlier than the 
date the claim was filed; in this instance October 17, 2002.  
Id.  The Board is without legal authority to consider an 
effective date prior to this time, and the appeal must be 
denied. 


ORDER

An effective date prior to October 17, 2002 for bilateral 
hearing loss is denied. 

An effective date prior to October 17, 2002 for bilateral 
tinnitus is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


